Exhibit 10.6

 

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“First
Amendment”) is entered into by and between Kratos Defense Engineering
Solutions, Inc., a Delaware corporation formerly known as Kratos Government
Solutions, Inc. (the “Company”) and Phil Carrai, an individual (“Executive”),
effective as of August 4, 2011 (“Effective Date”).  For purposes of this
Agreement, the defined term “Company” is intended to include Kratos Technology &
Training Solutions, Inc., a California corporation formerly known as SYS, d/b/a
SYS Technologies, Inc. (“KTTS”).  Certain terms used in this Agreement denoted
by initial capital letters are defined in Section 17.

 

RECITALS

 

A.            Executive is an officer of the Company and in such capacities has
obtained extensive and valuable knowledge and confidential information
concerning the Company and its Technology & Training Solutions Division’s
(“TTS”) business and confidential customer relationships.

 

B.            Executive and the Company entered into an Amended and Restated
Employment Agreement made effective as of January 1, 2011 (the “Original
Agreement”).

 

C.            As consideration for Executive’s agreement to continue his duties
and responsibilities as described herein, Executive and the Company desire to
amend the Original Agreement to afford Executive additional protection in the
event of a change in control of the Company, as set forth more particularly
herein.

 

NOW, THEREFORE, in the consideration of the mutual covenants and agreements set
forth herein, the Company and Executive, intending to be legally bound, hereby
agree as follows:

 

AMENDMENT

 

1.     Effect of First Amendment.  This First Amendment supplements, but does
not replace, the Original Agreement.  The Original Agreement shall remain in
full force and effect, except as modified specifically herein.  Certain terms
used in this First Amendment denoted by capital letters are defined in
Section 17 of the Original Agreement, except as such defined terms are modified
herein.

 

2.     Amended Terms.  Section 5.6.2 of the Original Agreement is hereby amended
by deleting Section 5.6.2 in its entirety and replacing it with the following:

 

5.6.2       Change of Control.  “Change of Control”  means the occurrence of one
of the following after the date of this Agreement, with respect to the Company’s
parent company, Kratos Defense & Security Solutions, Inc. (“Kratos”):

 

5.6.2.1    Acquisition of Controlling Interest.  Any person (other than persons
who are employed by Kratos or its affiliates at any time more than one year
before a transaction) (“Buyer”) becomes the

 

1

--------------------------------------------------------------------------------


 

“beneficial owner” within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended, directly or indirectly, of Kratos securities
representing 50% or more of the combined voting power of Kratos’
then-outstanding securities, but only to the extent that such ownership
constitutes a “change in the ownership” of Kratos within the meaning of U.S.
Treasury Regulation Section 1.409A-3(i)(5)(v).

 

5.6.2.2    Change in Board Control.  During any consecutive one-year period
commencing after the date of this Agreement, individuals who constituted Kratos’
Board of Directors (“Board”) at the beginning of such period or their approved
replacements, as defined in the next sentence (“Beginning Board”) cease for any
reason to constitute a majority of the Board. An individual is an “approved
replacement” Board member if the Board members then in office who are Beginning
Board members approved his or her election (or nomination for election) by
majority votes, but in either case excluding any Board member whose initial
assumption of office occurred as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board, but only to the extent that such acquisition constitutes a “change in the
effective control” of Kratos within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi).

 

5.6.2.3    Merger.  Kratos consummates a merger or consolidation of Kratos with
any other corporation unless: (a) the voting securities of Kratos outstanding
immediately before the merger or consolidation would continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of Kratos or such surviving entity outstanding immediately after such
merger or consolidation; and (b) no Buyer becomes the “beneficial owner,”
directly or indirectly, of Kratos securities representing 50% or more of the
combined voting power of Kratos’ then outstanding securities, but only to the
extent that such ownership constitutes a “change in the ownership” of Kratos
within the meaning of U.S. Treasury Regulation Section 1.409A-3(i)(5)(v).

 

5.6.2.4    Sale of Assets.  Any Buyer acquires all, or substantially all, of
Kratos’ assets, but only to the extent that such acquisition results in a
“change in the ownership of a substantial portion” of Kratos’ assets within the
meaning of U.S. Treasury Regulation Section 1.409A-3(i)(5)(vii).

 

3.     Certain Elections upon Certain Changes of Control.  Section 5.8 is hereby
added to the Original Agreement as follows:

 

5.8          Additional Election Upon Certain Changes of Control.  If Kratos
enters into a definitive agreement (“Definitive Agreement”) that would result in
a Change of Control

 

2

--------------------------------------------------------------------------------


 

as defined herein, Executive shall have the following options in connection with
the consummation of the Change of Control, but only to the extent that the
Definitive Agreement so provides:  (a) to the extent that Kratos is the
surviving entity in the Change of Control, Executive may elect to retain,
immediately after the consummation of the Change of Control, ownership of Kratos
equity with a fair market value immediately after the consummation of the Change
of Control that is equal to no less than 50% of the fair market value of his
equity interests in Kratos (including stock options and restricted stock)
immediately prior to the consummation of the Change of Control, or (b) in the
event that Kratos is not the surviving entity in a Change of Control, Executive
may elect to require that no less than 50% of his equity interests in Kratos
(including stock options and restricted stock) be converted into the same form
of equity interest (i.e., common stock, stock options, restricted stock, etc.)
of the surviving entity or its parent such that the fair market value of his
ownership in the surviving entity immediately following the Change of Control is
no less than the fair market value of his converted ownership interest in Kratos
immediately prior to the consummation of the Change of Control. A Definitive
Agreement may contain other or no options and Kratos shall have no obligation to
ensure that a Definitive Agreement provides for any of the foregoing options and
shall not be responsible for ensuring any particular tax treatment.  Kratos’
compliance with the foregoing shall be determined without regard to the tax
effect of the transaction resulting in a Change of Control.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the Effective Date.

 

THE COMPANY:

 

EXECUTIVE:

Kratos Defense Engineering Solutions, Inc.

 

 

 

 

 

 

By:

/s/ Eric DeMarco

 

/s/ Phil Carrai

Name:

Eric DeMarco

 

Phil Carrai

Title:

President and CEO

 

Title:

Division President, TTS

 

 

 

Date:

August 4, 2011

 

 

 

Address for Notice:

4820 Eastgate Mall
San Diego, CA 92121

 

 

Attn:

President and CEO

 

 

 

Law Department

 

 

 

3

--------------------------------------------------------------------------------

 